Citation Nr: 0906637	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  95-32 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The veteran had active service from December 1984 to March 
1988 and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein the RO, in 
pertinent part, denied the veteran service connection for 
headaches.  The Board notes that the case is now under the 
jurisdiction of the Roanoke, Virginia RO.  

The record reveals that the veteran's case was previously 
before the Board in May 2000, December 2003, and July 2005.  
In the July 2005 decision, the Board remanded the veteran's 
claim for additional development to include providing a VA 
examination.  As a preliminary matter, the Board finds that 
the remand directives have been completed and, thus, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board further observes 
that the July 2005 Board decision also remanded a claim for 
service connection for vertigo to include as due to an ear 
disorder.  However, in a February 2008 rating decision, the 
RO granted the veteran service connection for Meniere's 
disease, claimed as ear/vertigo problem with a disability 
evaluation of 10 percent, effective March 24, 1994.  This is 
a complete grant of the benefit claimed for this issue, and 
therefore, it is no longer in appellate status.  Thus, the 
only issue before the Board is entitlement to service 
connection for headaches.  

The veteran participated in a hearing before the undersigned 
Veteran's Law Judge in January 2000.  A transcript of that 
proceeding has been associated with the veteran's claims 
folder.  In addition, the Board notes that the veteran 
requested another hearing in conjunction with this case.  
However, in May 2006, the veteran withdrew his request for a 
hearing and, therefore, a hearing is no longer necessary.

The record reveals that the veteran has referenced the issue 
of an overpayment in his account and has disputed it and 
requested to appear at a hearing before the RO.  It does not 
appear that the issue has been developed.  Thus, the issue is 
REFERRED to the RO for appropriate action.  




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent evidence of record 
demonstrates that there is no etiological link between any 
currently existing headaches and the veteran's active duty 
service and that headaches were not shown until several years 
after his final separation from service.


CONCLUSION OF LAW

The veteran's headaches were not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004). However, because the VCAA was enacted after 
the initial adjudication of the veteran's claim by the RO in 
March 1995, it was impossible to provide notice of the VCAA 
before the initial adjudication in that claim.  Indeed, VA's 
General Counsel has held that the failure to do so under such 
circumstances does not constitute error. See VAOGCPREC 7-
2004.  Under such circumstances, the United States Court of 
Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

In this case, the veteran was sent VCAA-compliant notice in 
July 2005 and the claim was subsequently readjudicated by the 
February 2008 Supplemental Statement of the Case.  In 
pertinent part, the veteran was informed of what the evidence 
must show to establish entitlement to service connection for 
headaches.  The RO also explained what information and 
evidence he must submit and what information and evidence 
will be obtained by VA.  The Board further notes that the 
veteran has actively participated in the processing of his 
claim and the evidence submitted in support of his claim has 
indicated familiarity with the requirements for the benefit 
sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Thus, the veteran is not prejudiced by a decision at this 
time.

The Board acknowledges that the notice provided to the 
veteran with respect to this case did not include information 
regarding disability rating(s) and effective date(s) as 
mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, for the reasons 
stated below, the claim must be denied.  As such, no 
disability rating and/or effective date are to be assigned or 
even considered for this claim.  Consequently, the Board 
concludes that the veteran has not been prejudiced by this 
lack of notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, as noted in the preceding paragraph, the 
veteran has indicated familiarity with the requirements for 
the benefit sought on appeal.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist has been satisfied in this 
case.  All available service and post-service medical records 
are in the claims folder and were reviewed by both the RO and 
the Board in connection with the veteran's claim.  The 
veteran has at no time identified any outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.  The veteran was afforded VA examinations in June 
2004 and November 2006 with respect to the claim on appeal.

The Board acknowledges that not all of the service treatment 
records from the veteran's second period of service appear to 
be on file.  The RO requested the records several times, but 
the records were not found.  In such situations, the Board 
has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski , 1 Vet. App. 365, 367 (1991).  However, 
the case law does not lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) (wherein the Court declined to 
apply an "adverse presumption" where records have been lost 
or destroyed while in government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in or 
aggravated by service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 488 
(1997).  Finally, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

III.	Service Connection

The veteran asserts that his headaches began during service.  
Specifically, he contends that his headaches are the result 
of toxins he was exposed to during active service.  

The medical evidence of record reveals numerous complaints 
with respect to headaches.  Further, the November 2006 VA 
examination report reveals a diagnosis of headaches of mixed 
etiology to include migraine and tension.    

However, the Board finds that the preponderance of the 
evidence weighs against a grant of service connection.

Initially, the Board notes that the service treatment records 
are negative for any notation, documentation, or diagnosis 
specifically relating to a separate headache disability.  
During the veteran's first period of active service as 
documented in an October 1989 hospital record, the veteran 
was hospitalized for mononucleosis and reported multiple 
symptoms including headaches.  However, in subsequent service 
treatment records dated in October 1989, it was noted that 
his symptom of headaches was progressively better.  Further, 
the Board notes that a November 1989 service treatment record 
references headaches, but shows that the veteran's headaches 
were associated with a viral upper respiratory tract (URT) 
infection.  There are no other notations or documentation of 
headaches during the veteran's first period of service.  
During the second period of service, the records are negative 
for any documentation, notation, or diagnosis of headaches.  
The Board observes that the service treatment records from 
this period of service do not appear to be complete.  
However, the April 1991 separation examination report, from 
the second period of service, shows that the veteran's head, 
face, neck, and scalp were evaluated as normal.  Further, in 
the April 1991 Report of Medical History, the veteran denied 
frequent or severe headaches.  

The evidence of record shows that, approximately three years 
after the veteran's final separation from service, VA 
treatment records dated in 1994 reveal complaints of 
headaches.  For instance, the March 1994 VA record shows 
generalized headaches.  Further, the May 1994 VA examination 
report reveals a diagnosis of simple tension headaches.  

The Board notes that there is conflicting evidence with 
respect to whether the veteran's headaches are related to 
service.  

In the June 2004 VA examination report, the VA examiner noted 
that the headaches were somewhat peculiar, but, within the 
context of migraines, was probably the closest approximation 
that could be given among the different headache types.  It 
was noted that the veteran could probably benefit from some 
sort of headache prevention measure, since the veteran gets 
one or two headaches each day, even though they lasted 
minutes apiece.  The examiner noted that the cause of the 
veteran's diffuse "arthralgia" was unsure.  While 
arthralgia was mentioned in the examination report in 
connection with the right knee, a record dated in February 
2005 shows that another VA physician reviewed the claims 
folder and stated that the June 2004 VA examination report 
should read "cephalgia", a headache disorder, and not 
"arthralgia."  

The November 2006 VA examination report shows that the 
veteran reported headaches beginning in 1990.  He contended 
that his headaches were due to exposure to toxins from 
destruction and burning of ammunition dumps.  He stated that 
the headaches occurred at least daily and that the location 
varied.  There was no history of trauma or neoplasm.  The 
veteran's strength, muscle tone, and muscle bulk were 
evaluated as normal.  The sensory exam showed that touch, pin 
prick, vibratory sense, and position sense were all normal.  
Reflexes were normal and all cranial nerves were intact.  The 
examiner noted a diagnosis of headaches of mixed etiology and 
explained that the headaches were consistent with both 
migraine and tension.  The examiner further noted that the 
headaches were considered variable and no diagnostic testing 
could further clarify the etiology.  She stated that there 
was no central nervous disease and, therefore, the veteran's 
headaches were not etiologically related to such.  The 
examiner then noted it was more likely than not that the 
veteran's headache disorder had its onset during the 
veteran's second period of service.  However, in an October 
2007 VA record, a VA physician reviewed the entire claims 
folder and provided an opinion.  He noted that the 1994 VA 
treatment records showed the first specific complaints of 
headaches, which occurred several years after the veteran's 
separation from service.  The physician then explained that 
without resorting to speculation, he was unable to determine 
if headaches had their onset during the second period of 
service.

In reviewing the evidence, the Board finds the October 2007 
VA opinion is more probative than the November 2006 VA 
examiner's opinion because it reconciles all of the medical 
evidence of record.  As held by the Court, the credibility 
and weight to be attached to a medical opinion is within the 
province of the Board.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives 
an adequate statement of reasons and bases).  Although the 
November 2006 VA examiner's opinion relates the veteran's 
headaches to service, the examiner did not provide any 
rationale for her conclusion and she did not discuss the 
negative evidence including the service treatment records and 
the first evidence showing complaints of headaches in 1994, 
several years after service.  The November 2006 VA examiner 
essentially relied on the veteran's purported history of 
headache onset during his second period of service, a history 
that is not supported by the veteran's service treatment 
records, to specifically include the April 1991 separation 
examination report and report of medical history.  The Court 
has determined that history recorded by a medical examiner, 
unenhanced by any additional medical comment, is not 
transformed into competent medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In this case, the Board 
finds that the October 2007 VA opinion provides the most 
competent evidence as to the etiology of the veteran's 
headaches as the physician discussed the VA treatment records 
dated in 1994 and provided a rationale for his conclusion.  
See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding 
that VA may favor the opinion of one competent medical expert 
over that of another when VA gives an adequate statement of 
reasons and bases).  Since service connection may not be 
based on a resort to pure speculation or even remote 
possibility, the Board concludes that the preponderance of 
the evidence is against a grant of service connection for 
headaches.

The Board has considered the veteran's own statements in 
support of his claim and his belief that his headaches are 
related to the burning of ammunition dumps that occurred 
during his active service.  However, where the determinative 
issue is one of medical causation or diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  See also Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Thus, the veteran's statements are 
afforded low probative value with respect to the etiology of 
his headaches.  

In light of the above, the Board must therefore conclude that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for headaches.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for headaches is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


